Case 2:18-cv-01844-GW-KS Document 510 Filed 12/20/19 Page 1 of 2 Page ID #:29064




    1
    2
    3
    4
    5                      IN THE UNITED STATES DISTRICT COURT
    6                  FOR THE CENTRAL DISTRICT OF CALIFORNIA
    7
    8    BLACKBERRY LIMITED, a                       )
         Canadian corporation,                       )
    9                                                )
                            Plaintiffs,              )    Case No. CV 18-1844-GW-KSx
   10
                                                     )
   11                 v.                             )
                                                     )
   12    FACEBOOK, INC., a Delaware                  )     ORDER MODIFYING BRIEFING
         corporation, WHATSAPP INC., a               )     SCHEDULE REGARDING
   13                                                )     DEFENDANTS’ RENEWED
         Delaware corporation, and
   14    INSTAGRAM, LLC, a Delaware                  )     MOTION TO STAY (DKT. 501)
                                                     )
   15    limited liability company                   )
                                                     )
   16                       Defendants,              )
   17                                                )
                                                     )
   18                                                )
   19
   20           Having considered the Joint Stipulation of the parties, IT IS HEREBY
   21 ORDERED THAT that the current briefing schedule and hearing date related to
   22 Defendants’ Renewed Motion to Stay (Dkt. 501) be modified as follows:
   23
        Event                   Previous Dates                       New Dates
   24
      BlackBerry’s
   25 Opposition to Motion Monday, December 23, 2019 Thursday, January 9, 2020
   26 to Stay Due
   27
   28

                                                    -1-                    Case No. 2:18-cv-01844 GW(KSx)
                                      [PROPOSED] ORDER REGARDING STIPULATION TO MODIFY BRIEFING SCHEDULE
Case 2:18-cv-01844-GW-KS Document 510 Filed 12/20/19 Page 2 of 2 Page ID #:29065




    1 Event                Previous Dates            New Dates
    2
      Defendants’ Reply in
    3 Support of Motion to Monday, December 30, 2019 Thursday, January 16, 2020
    4 Stay Due
    5 Hearing Date                                                Thursday, January 30, 2020
      Regarding Motion to Monday, January 13, 2020
    6 Stay                                                        at 8:30 a.m.
    7
    8
             IT IS SO ORDERED.
    9
   10
        Dated: December 20, 2019             ________________________________
   11                                        GEORGE H. WU, U.S. District Judge
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

                                               -2-                      Case No. 2:18-cv-01844 GW(KSx)
                                   [PROPOSED] ORDER REGARDING STIPULATION TO MODIFY BRIEFING SCHEDULE
